Citation Nr: 1755352	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Entitlement to service connection for hepatitis.

(The issues of entitlement to service connection for ischemic heart disease and for diabetes mellitus will be the subject of a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Mark B. Jones 

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to August 1969.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the RO that declined to reopen claims for service connection for PTSD and for hepatitis, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue the Board is required to address on appeal.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

In August 2009, the Veteran testified during a hearing before the undersigned at the RO.  In June 2011, the Board remanded the claims.  In June 2015, the Board found new and material evidence to reopen a claim for service connection for hepatitis had been submitted; and remanded that matter and the Veteran's claim to reopen service connection for PTSD, for additional development.  

The Board notes that service connection for a "nervous condition" was denied in a April 1987 rating decision, a petition to reopen the previously denied claim for "anxiety or other acquired nervous disorder" was denied in a November 1996 rating decision, and a June 2006 Board decision denied service connection for PTSD.  The Board concludes that the psychiatric claim currently on appeal is the same claim as denied in the prior decisions, as the Veteran has described the same disability in each claim and asserted that his current symptoms have been consistent since service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Board has accordingly broadened the psychiatric issues on appeal as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disability and hepatitis are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision promulgated in June 2006, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.
 
2.  Additional evidence submitted since the Board's June 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2006 Board decision denying service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  Evidence submitted since the Board's June 2006 denial is new and material; and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed a claim for service connection for a "nervous condition" in March 1987.

The evidence of record reveals that the RO originally denied the claim for service connection in April 1987.  The evidence of record at the time of the denial in April 1987 includes service treatment records revealing no treatment or diagnosis of a nervous condition, and no diagnosis of a nervous condition upon examination at discharge from active service; Marine Corps Reserve records revealing that the Veteran checked "no" on a January 1975 report of medical history, in responding to whether he ever had or now had "nervous trouble of any sort" or "depression or excessive worry;" private treatment records, dated in June 1979, revealing that the Veteran had been depressed for some time and diagnosed with a depressive neurosis with associated anxiety; a July 1979 VA examination report revealing that the Veteran demonstrated many bizarre and theatrical-type movements, and that a psychiatric examination was recommended; and a March 1987 statement by the Veteran that his nervous condition had its onset in August 1969.  In essence, there was no evidence of in-service disease or injury; or of a psychosis manifested to a compensable degree within the first post-service year.

The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The April 1987 rating decision, therefore, became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran again initiated a claim for service connection for his psychiatric disorder in May 1996.  The RO declined to reopen the claim "for anxiety or other acquired psychiatric disorder" in November 1996, because no new and material evidence was submitted.  The Veteran did not appeal, nor submit new and material evidence within one year of the decision.  The November 1996 rating decision, therefore, became final.  Id.

The Veteran again initiated a claim for service connection for an acquired psychiatric disability, to include PTSD, in January 1998.  The RO declined to reopen the claim in June 1998 and in April 2000 because the additional evidence received was treatment reports from 1987 which, while new, were not material in providing either a new factual basis for reopening or any basis for changing the prior disallowances.  The Veteran then appealed.

A decision promulgated by the Board in June 2006 denied service connection for PTSD on the basis that the evidence did not show that the Veteran engaged in combat, and there was no credible supporting evidence of the claimed in-service stressors.  A summation of the evidence of record in June 2006, supplemental to that reported earlier, includes VA treatment records showing an impression of PTSD; an opinion from a VA psychiatrist which related the Veteran's PTSD to combat service; a stressor statement from the Veteran; service personnel records that reveal no combat service; and a hearing transcript.  

Based on this evidence, the Board concluded in June 2006 that there was no credible supporting evidence of the claimed stressors; and no competent opinion relating PTSD to in-service (non-combat related) stressors.  The decision is final.  38 U.S.C. § 7104.

On November 14, 2007, the Veteran again initiated a claim for service connection for PTSD.

Evidence added to the record since the June 2006 Board decision includes outpatient treatment records, lay statements, a hearing transcript, and a September 2017 rating decision that found no clear and unmistakable error in previous denials of service connection.  These records show ongoing treatment and a diagnosis of PTSD, and lay statements by the Veteran of in-service stressors at the Naval Air Station in Quonset Point (Rhode Island).  The Veteran testified that the kind of work he did as a handler, such as fueling planes and stopping planes from going over the seawall in Quonset Point, Rhode Island, caused his PTSD.  He described going into a burning plane to save lives, and diving into the ocean to attempt to get a pilot out of a plane that had hit the seawall. 

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the complaints of, and treatment for, ongoing symptoms of PTSD post-service for several years; and testimony of the Veteran of in-service stressors in regard to performing his assigned duties at the Naval Air Station in Quonset Point, Rhode Island.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Veteran's claim is reopened.  38 U.S.C. § 5108.



ORDER

The application to reopen the previously denied claim of service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

Regarding the Veteran's hepatitis, an addendum medical opinion is needed, as the 2005 VA examiner incorrectly noted that there was "no record of hepatitis in [the] SMR[s]," when in fact the Veteran's separation examination notes that he "had hepatitis [in 19]68."

Regarding the Veteran's psychiatric disorder, the Veteran reported that while in boot camp in San Diego in 1965, he had six or seven teeth pulled without any pain reliever; and that he then was taken to a hospital and sedated.  The Veteran described feeling scared and hopeless.  Service dental records show that tooth Nos. 3, 4, 14, 18, and 30 were extracted on the same day in September 1965, and that anesthesia was applied.  The Veteran also reports that, while stationed at Quonset Point, Rhode Island, he was the section leader in charge of crash and rescue, and that his job was to stop planes from going over the sea wall.  In this regard, a service personnel record notes that Veteran "was responsible for improvising three sets of arresting gear markers" as section leader, consistent with his reported duties.  He described times when he had to dive into the water to rescue pilots, and that one pilot was unconscious and drowned during a rescue attempt.  He also reports that he was in charge of airplane crashes on the base, and that he had to wake his crew at night to respond to emergencies.  He described seeing people in planes that were on fire, and not being able to do anything.  The Veteran also described other events where he had to fuel planes, which was highly dangerous; and he thought, at times, he was going to be blown up and expressed feelings of hopelessness.

Given that VA records reflect the Veteran's ongoing psychiatric treatment, and the fact that the Board concedes the Veteran's exposure to stressful circumstances in conjunction with his duties as a section leader in Rhode Island, the Board finds VA's duty to obtain an examination is triggered.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4) (2017).  An attempt to verify his reported stressors of a death of a pilot during a rescue attempt and any plane crashes and fires during his service in Rhode Island should also be made.  Updated records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.  

3. With any necessary assistance from the Veteran, attempt to verify the Veteran's reported stressor of a pilot drowning during a rescue attempt, as well as any plane crashes and/or fires at the Naval Air Station in Quonset Point, Rhode Island between July 1966 to August 1969.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner should specifically address the following:

(a) A diagnosis of PTSD under the DSM-IV should be explicitly ruled in or excluded.  See 80 Fed. Reg. 14308 (March 19, 2015) (DSM-5 does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.) 

(i) If a diagnosis of PTSD is not warranted, the examiner should discuss the basis for this conclusion, and reconcile this finding with the diagnosis of PTSD in the outpatient records. 

(ii) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, please specify the stressor or stressors upon which that diagnosis is based.

(b) If a psychiatric disability other than PTSD is diagnosed under the DSM-IV, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that such disability had its onset in service or is otherwise related to service, to include as a result of his September 1965 dental treatment, stress associated with his responsibilities of as a section leader at Quonset Point, and/or any other stressor verified in light of action item three above.

The examiner should give a reasoned explanation for all opinions provided.

5. Then obtain an addendum opinion addressing the etiology of the Veteran's hepatitis.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  Following a review of the claims file, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hepatitis had its onset in service or is otherwise the result of service, to include as a result of his viral infection, type unknown in August 1967 and/or having had hepatitis in 1968, as specifically noted on his separation examination.  If an opinion cannot be rendered without resorting to speculation, please provide a basis for this conclusion.

6. Then after taking any additional development deemed necessary, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


